Citation Nr: 1114689	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to a total disability evaluation based upon unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part denied service connection for an acquired psychiatric disorder; and denied TDIU due to service-connected disability.

In July 2006, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of this transcript is associated with the record.

In April 2010, the Board remanded the case to the RO for further development.  The case has now been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) also recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In this case, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In the April 2010 remand, the Board requested that the claims files be returned to the November 2008 VA mental disorders examiner in order to obtain an addendum with an opinion addressing the nature and etiology of any acquired psychiatric disorder diagnosed pursuant to certain specifications.  In particular, the examiner was asked to state whether there is a probability of 50 percent or greater that the Veteran's acquired psychiatric disability began or was permanently worsened during active service, or if it was the result of inservice injury or disease, or if it was caused by or aggravated by service-connected disability.  The examiner was also requested to determine whether any identified psychosis became manifested to a compensable degree within one year of service separation, or whether it is otherwise etiologically related to service.  The examiner was asked to comment on the evidentiary basis for any etiological opinion relating any current acquired psychiatric disability to service, to include 1995 VA treatment records showing paranoid delusions and an assessment of depression, not otherwise specified.  Finally, the VA examiner was asked to comment on whether the Veteran has a diagnosis of posttraumatic stress disorder (PTSD), and if so, what the stressors are for the diagnosis.

Unfortunately, the September 2010 VA addendum opinion report is inadequate for adjudication purposes.  Specifically, the examiner stated that there was no evidence of a clear diagnosis of a psychotic condition in 1995, and therefore, there is no evidence that the Veteran acquired a psychiatric disability during active service or within two years of his time of active service.  The examiner went on to state that the Veteran has a current diagnosis of schizophrenia and PTSD.  But, the examiner felt that there was not sufficient evidence to "delineate the exact nature of the Veteran's psychosis."  While the examiner opined that it is more likely than not that the Veteran does have a psychotic condition, the examiner also felt that it is unknowable when the condition started, other than to state that the record does not suggest that the Veteran had a psychotic condition in 1995. 

The Board finds that the VA examiner's addendum opinion fails to address the acquired psychiatric disability prong of the questions asked, as well as the question regarding identifying the stressor(s) underlying a PTSD diagnosis.  Instead, the VA examiner focused mainly on the psychosis prong of the questions.  Regarding an acquired psychiatric disability, the examiner only stated that there is no evidence of such diagnosis during active service or within two years of active service.  The opinion was based upon the lack of a clear diagnosis of a psychotic condition in 1995.  The Board notes that the examiner failed to address the impact of the depression diagnosis in 1995.  Moreover, the examiner failed to adequately state whether the Veteran's acquired psychiatric disability began or was permanently worsened during active service, was the result of an injury or disease, or was caused by or aggravated by a service-connected disability.  To the extent that the VA examiner opined that an acquired psychiatric disability was not present during service or within two years of service discharge, the Board notes that the basis for the decision is lacking.  As noted above, the basis was the lack of a diagnosis of a psychosis in 1995.  Moreover, at no time was the examiner asked whether an acquired psychiatric disability was present within two years of active service.  

Therefore, the AOJ did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, the Board finds that a remand for a new VA psychiatric examination is required.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran is also claiming entitlement to TDIU.  The development regarding the claimed acquired psychiatric disorder could affect the claim for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the other claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from the VA Medical Facility in Little Rock, Arkansas, for the period beginning in February 2009.

2.  Schedule the Veteran for a VA psychiatric examination by a physician other than the one who conducted the November 2008 VA examination (and who authored the February 2009 addendum and the September 2010 addendum), in order to determine the nature and etiology of any currently present acquired psychiatric disorder.

The examination should include all studies deemed appropriate, and all findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.  The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of a claimed PTSD.

The examiner should first state whether the Veteran has a diagnosis of an acquired psychiatric disability.

If the Veteran has a current diagnosis of an acquired psychiatric disability, then, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the currently diagnosed acquired psychiatric disability either began during service, permanently worsened during service, was the result of an inservice injury or disease, or was caused by or aggravated by a service-connected disability.

The examiner should comment on the evidentiary basis for any etiological opinion relating any current acquired psychiatric disability to service.  The examiner should specifically comment on VA treatment records in 1995, within two years of discharge after service, showing treatment for psychiatric symptomatology; including an April 1995 record containing findings of positive paranoid delusions, and an assessment of depression, not otherwise specified.  

If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the inservice stressor(s) underlying that diagnosis.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.

4.  If the ordered psychiatric examination includes a diagnosis of PTSD, and if the Veteran has attributed the disorder to an inservice stressor, then conduct any additional development deemed appropriate by the AOJ that has not already been completed, as implied by 38 C.F.R. § 3.304(f) (2010).

5.  Following any additional development deemed appropriate, the AOJ should readjudicate the claim for service connection for an acquired psychiatric disorder, and in light of that determination, readjudicate the claim for TDIU.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for the Veteran and his representative to respond. Thereafter, return the case to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


